Citation Nr: 1631296	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) previously rated as depressive disorder, not otherwise specified, prior to April 30, 2014. 

2.  Entitlement to a rating in excess of 50 percent for PTSD from April 30, 2014. 
 
3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches prior to May 7, 2014.

4.  Entitlement to a rating in excess of 50 percent for migraine headaches from May 7, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to July 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision. 

In March 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's office in Washington, DC; a transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In April 2014, the Board remanded the Veteran's claims.  Thereafter, in a rating decision dated August 2014, the RO awarded the Veteran a 50 percent disability rating for his PTSD effective April 30, 2014.  The Veteran was also awarded a 50 percent disability rating for his migraine headaches effective May 7, 2014.  However, as the increased disability ratings did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased disability ratings for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the manifestations of the Veteran's migraine headaches have approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2014, the criteria for an initial 50 percent rating, and no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for migraine headaches.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall considerations

As alluded to above, in April 2014, the Board remanded the Veteran's migraine headaches claim and ordered either the AOJ or the Appeals Management Center (AMC) to afford the Veteran a VA examination to determine the severity of his migraine headaches.  The Veteran's claim was then to be readjudicated.  Pursuant to the Board's remand instructions, the Veteran was provided a VA examination for his migraine headaches in May 2014, and his claim was readjudicated in the above-referenced August 2014 rating decision.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected migraine headaches essentially fall within this fact pattern.  Prior to the RO's August 2010 grant of service connection for this disability, the Veteran was notified (by an August 2009 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the August 2010 rating decision, the August 2011 statement of the case (SOC), and the August 2014 rating decision] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.     

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  Here, during the March 2012 Board hearing, the VLJ clarified the issue on appeal (increased rating claim for migraine headaches); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's migraine headaches; clarified the type of evidence that would support the Veteran's claim; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Also, the Veteran was afforded VA examinations in September 2009 and May 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for migraine headaches.

Higher evaluation for migraine headaches

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2015).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's migraines are rated at 30 percent prior to May 7, 2014, and 50 percent thereafter during the period under consideration under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  For migraine disabilities, a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  The maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Upon review of the record, the Board finds that that, throughout the period on appeal, the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided testimony at the March 2012 Board hearing as well as his notice of disagreement and has submitted lay statements from A.S. and K.P. which generally indicate that his migraines are consistent with a 50 percent disability rating, which they are competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's claim for an increased rating is based on the assertion generally that his condition causes him to have incapacitating throbbing headaches usually multiple times per month at all times relevant to this claim.  Moreover, he has stated that the migraine headaches have had an economic impact on him in that he stopped working at the National Security Agency (NSA) where he made over $56,000 a year and had to change employment to the Department of Transportation where he indicated earnings of $23,369.28 a year.  See the March 2012 Board hearing transcript, pgs. 4-6.  He testified at the March 2012 Board hearing that he had to change jobs due to the severity of his migraine headaches which caused him to not be able to perform his duties as a police officer and had had to miss "a lot" of work.      

The Board further finds that September 2009 and May 2014 VA examinations are generally consistent with the Veteran's statements regarding the severity of his headaches.  Specifically, during the September 2009 VA examination, he reported having about 1 headache per week with photophobia which lasted up to 2 hours if he did not use medication.  When he had a headache, he had to go into a dark and quiet room.  Further, during the May 2014 VA examination, the Veteran reported having migraine headaches 2-3 times per week with symptoms including nausea, sensitivity to light, and changes in vision.  He also reported prostrating attacks once every month.  He noted that he had to miss work due to the headaches.     

The Board therefore finds the Veteran's testimony with respect to the frequency and severity of migraine headaches to be generally credible.  Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period.  See 38 C.F.R. § 4.7.  Indeed, the Veteran has arguably evidenced frequent completely prostrating migraine attacks that cause economic impact.  Therefore, a rating of 50 percent, but no higher, is warranted for the entire appeal period.
Here, the AOJ assigned the higher evaluation based upon the date of an examination.  However, nothing in the record, or the examination report, suggests that he became worse on the date of the examination.  Rather, the medical evidence was based upon history as provided by the appellant.  In addition, the report merely confirmed the prior lay evidence.  A staged rating is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire period on appeal.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  See Hart, 21 Vet. App. 505.
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's migraine headaches are primarily manifested by prostrating headaches and economic inadaptability.  These are symptoms contemplated in the current assigned rating for the migraine headaches under Diagnostic Code 8100.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his migraine headaches combined with his other service-connected disabilities (PTSD, chronic lumbar strain, and pseudofolliculitis barbae) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his migraine headaches has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the Board notes that the Veteran has reported he has missed work due to his migraine headaches, he has not contended, nor does the evidence otherwise indicate, that his migraine headaches precludes him from obtaining substantial gainful employment.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to an initial 50 percent disability rating for service-connected migraine headaches is granted prior to May 7, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches is denied.






REMAND

With regard to the Veteran's claims of entitlement to an increased disability rating for PTSD, the Board notes that in April 2014, the Veteran was provided a VA examination for this disability.  Thereafter, in a statement dated May 2014, the Veteran reported that he received mental health treatment from the Charlotte Hall Veterans Home, the National Security Agency (NSA), and "privately."  He further noted that although he brought these records to the VA examination, the examiner did not review the records.  Pertinently, the Board observes that there are no mental health records from the Charlotte Hall Veterans Home, NSA, or other private mental health records.  In light of the foregoing, the Board finds that these records should be obtained on remand and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are records from the Charlotte Hall Veterans Home and National Security Agency as well as other private records identified by the Veteran in his May 2014 statement.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


